DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the communication filed on July 25, 2019.

After a thorough search of the present application and in light of prior art made of record, claims 1-23 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 15, 20 and 23.

Prior art, Mozak et al. (US 2015/0002408 A1) teaches, [0045, & Fig.4] a memory subsystem having a test system that provides testing in-system to control output voltage swing. A specific output voltage swing can be computed for a specific device in operation to determine tradeoffs between eye height and/or eye width and total power. While memory subsystem 400 is specifically illustrated, it will be understood that another electronic device subsystem that utilizes inter-device communication could equally be used. Memory subsystem 400 can include memory device 410, test system 420, parameter adjustment logic 430, measurement logic 440, and search logic 450. Such functional logic can refer to hardware, software, firmware, or a combination. Functional logic can also be implemented directly within an SoC (system on a chip) or could be remote and communicate over a separate I/O interface. 

Prior art, Organ et al. (US 2020/0381071 A1)  teaches, [0075-0076,0046 & Figs.4-5] an exemplary software hierarchy or stack for testing a physical device under test 465 is depicted for the system as shown in FIG. 1. The hierarchy includes a test program 405 executed by a host system and configured to perform device testing for a specific device (DUT) 465. The test program 405 is often provided by the manufacturer of the device 465 according to the specific requirements for testing the device 465. The API library 410 includes an access library that provides functions for test program 405 that are used to control the hardware of the device 465. The functions of API library 410 are called by the test program 405 and executed via software interface 415.

Prior art, Hamid et al. (US 20150301108 A1) teaches, [abstract, 0192, 0194, 0274-0275] a method for testing a system-on-a-chip (SoC) is described. The method includes parsing a file to determine functions to be performed components of the SoC. The method further includes receiving a desired output of the SoC and generating a test scenario model based on the desired output of the SoC. The test scenario model includes a plurality of module representations of the functions and includes one or more connections between two of the module representations. The desired output acts as a performance constraint for the test scenario model. The test scenario model further includes an input of the SoC that is generated based on the desired output, the module representations, and the one or more connections.

As per claim 1: the closest prior arts or record Mozak et al. (US 2015/0002408 A1), or Organ et al. (US 2020/0381071 A1), or Hamid et al. (US 20150301108 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “communicate a first signal from the SUT to the processing resource; and provide a second signal to the SUT that simulates an input to the SUT during operation of the SUT, and wherein the processing resource is configured to: receive a function, selected from a library of functions, to execute during a test of the memory device; and cause the switch board to provide the second signal during the test of the SUT.”  Consequently, claim 1 is allowed over the prior arts. 

As per claim 15:  the closest prior arts or record Mozak et al. (US 2015/0002408 A1), or Organ et al. (US 2020/0381071 A1), or Hamid et al. (US 20150301108 A1) taken singly or in combination fail to “during the system-level in-system test, determining whether a datalog file of the SUT includes a particular text string; and responsive to determining that the datalog file includes the particular text string, providing a trigger signal to a diagnostic device.”  Consequently, claim 15 is allowed over the prior arts. 

As per claim 20: the closest prior arts or record Mozak et al. (US 2015/0002408 A1), or Organ et al. (US 2020/0381071 A1), or Hamid et al. (US 20150301108 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “during the system-level in-system test, detect a particular event of the SUT based on communications received from the SUT; responsive to detecting the particular event, record communications between the memory device and the SUT; and responsive to detecting the particular event, synchronize the particular event and an event of the user selection of API functions..”  Consequently, claim 20 is allowed over the prior arts. 

As per claim 23: the closest prior arts or record Mozak et al. (US 2015/0002408 A1), or Organ et al. (US 2020/0381071 A1), or Hamid et al. (US 20150301108 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a second relay coupled to the first input channel and configured to provide a trigger signal to a diagnostic device in response to the digital signal being in a Micron 2019-0411.00/US20 BCH Docket No. 1003.0790001particular logical state; and a third relay configured to provide an event signal to the SUT that simulates an input to the SUT during operation of the SUT.”  Consequently, claim 23 is allowed over the prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-14, 16-19 and 21-22 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 15, 20 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Schoenborn et al. (US 2017/0213585 A1) teaches, a memory subsystem empirically tests performance parameters of memory device I/O for a specific device. Based on the empirical testing via a test system, the memory subsystem can set the performance parameters specific to the system or device in which the memory subsystem is included.
Goyal et al. (US 2010/0229042 Al) teaches, an apparatus for performing testing of at least a portion of a system under test via a Test Access Port (TAP) configured to access the system under test..



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112